
QuickLinks -- Click here to rapidly navigate through this document




EXHIBIT 10.3


AMENDED AND RESTATED EMPLOYMENT AGREEMENT

        This Amended and Restated Employment Agreement (the "Agreement"), dated
as of February 18, 2008, is entered into by and between FGX International Inc.,
a Delaware corporation with a mailing address of 500 George Washington Highway,
Smithfield, Rhode Island 02917 (the "Company"), and John H. Flynn, Jr., an
individual with a residence address of 52 Second Street, Newport, Rhode
Island 02840 ("Executive").

INTRODUCTION

        The Company, AAi.FosterGrant Inc., a Rhode Island corporation that was
merged into the Company, and Executive are parties to a certain Amended and
Restated Employment Agreement dated April 10, 2006 (the "Original Agreement").
The Company and Executive desire to amend and restate the Original Agreement to
modify certain of the terms and conditions set forth therein.

AGREEMENT

        In consideration of the premises and mutual promises herein below set
forth, the parties hereby agree as follows:

        1.    Employment Period.    The term of Executive's Employment by the
Company pursuant to this Agreement (the "Employment Period") shall commence on
the date hereof (the "Effective Date") and shall continue until terminated as
provided herein. For purposes of this Agreement, "Termination Date" means the
date on which the Employment Period ends.

        2.    Employment; Duties.    Subject to the terms and conditions set
forth herein, Executive shall serve as President of the Company and of FGX
International Holdings Limited, a British Virgin Islands corporation and the
indirect parent of the Company ("FGX Holdings"), (FGX Holdings, together with
the direct and indirect subsidiaries of FGX Holdings, the "FGX Group") during
the Employment Period. The duties assigned and authority granted to Executive
shall be as set forth in the By-laws of the Company and as determined by the
Chief Executive Officer from time to time. Executive agrees to perform his
duties for the FGX Group diligently, competently, and in a good faith manner.
Executive may also engage in civic and charitable activities to the extent they
are not inconsistent with Executive's duties hereunder.

        3.    Salary and Bonus.    

        (a)    Base Salary.    Executive shall be entitled to receive a base
salary from the Company during the Employment Period at the rate of no less than
Three Hundred Seventy Thousand and 00/100 Dollars ($370,000) per annum (as from
time to time, if at all increased, the "Salary"). Executive's Salary may not be
decreased. In addition, the Board of Directors of the Company may further
increase Executive's Salary from time to time in their discretion, based upon
the Company's performance and Executive's particular contributions.

        (b)    Bonus.    Executive shall be eligible for an annual cash bonus of
up to fifty percent (50%) of his Salary under the Company's Executive Incentive
Compensation Plan ("Annual Target Bonus Amount") during the Employment Period,
subject to the discretion of the Company's Board of Directors.

        4.    Other Benefits.    

        (a)    Insurance and Other Benefits.    During the Employment Period
Executive shall be entitled to participate in, and shall receive the maximum
benefits available under, the Company's insurance programs (including health,
supplemental health and life insurance) and any ERISA benefit plans, as the same
may be adopted and/or amended from time to time, and shall receive all other
benefits that are provided by the Company to other senior executives. The
Company shall purchase

--------------------------------------------------------------------------------



a disability insurance policy, in which the maximum monthly benefit payable
pursuant to such policy, based upon Executive's monthly Salary, shall become
payable after a six-month period of disability. The Company shall contribute the
maximum amount permitted under current law and under the terms of the applicable
plan for Executive's account under the Company's qualified and non-qualified
401(k) Plan, Supplemental 401(k) Plan, and any other Company pension or
retirement plan as in effect from time to time during the Employment Period.
Notwithstanding the foregoing, Executive shall be entitled to life insurance in
the amount of, at a minimum, two times Salary, up to an aggregate benefit of
$400,000.

        (b)    Vacation.    Executive shall be entitled to five (5) weeks paid
vacation annually, to be taken at such time(s) as shall not, in the reasonable
judgment of the Company's Board of Directors, interfere with the Executive's
fulfillment of his duties hereunder and otherwise in accordance with the
Company's policies and procedures in effect from time to time, including the
Company's policies and procedures with respect to the payment for or carryover
of accrued and unused vacation time.

        (c)    Automobile Allowance.    During the Employment Period the Company
shall provide Executive with a monthly automobile allowance consistent with the
plan adopted or to be adopted by the Company for other senior executives but in
all events the monthly automobile allowance shall be no less than that in
existence as of the Effective Date.

        (d)    Stock Options.    Executive acknowledges that he has been granted
stock options to purchase ordinary shares of FGX Holdings on the terms and
subject to the conditions set forth in that certain Time-Based Incentive Stock
Option Agreement dated September 29, 2004, which agreement shall remain in full
force and effect and unchanged hereby.

        5.    Termination by the Company With Cause.    Upon prior written
notice to Executive, the Company may terminate Executive's employment if any of
the following events shall occur (any of the following events shall constitute
"Cause" for all purposes hereof):

        (a)   the conviction of Executive for a crime involving fraud or moral
turpitude;

        (b)   deliberate dishonesty of Executive with respect to the Company or
any of its subsidiaries; or

        (c)   the refusal of Executive to follow the reasonable and lawful
written instructions of the Chief Executive Officer of the Company with respect
to the services to be rendered and the manner of rendering such services by
Executive, provided such refusal is material and repetitive and is not justified
or excused either by the terms of this Agreement or by actions taken by the
Company in violation of thus Agreement.

        6.    Termination by Executive; Termination by the Company Without
Cause.    

        6.1    Notice/Events.    

        (a)    Termination by Executive.    Executive may terminate his
employment at any time by providing written notice to the Company.

        (b)    Termination by the Company Without Cause.    The Company may
terminate Executive's employment at any time, without Cause by providing written
notice to Executive. As used in this Agreement, the term "without Cause" shall
mean termination for any reason not specified in Section 5 or Section 7 hereof.

        6.2    Executive's Right-to-Terminate.    Executive may terminate
Executive's employment for Good Reason at any time during the term of this
Agreement. For purposes of this Agreement, "Good Reason" shall mean any of the
following (without Executive's express written consent):

        (a)   the assignment to Executive by the Company of any duties
materially inconsistent with Executive's status with the Company or a material
alteration in the nature or status of Executive's responsibilities from those in
effect on the date hereof, or a material reduction in

--------------------------------------------------------------------------------



Executive's titles or offices as in effect on the date hereof, or any removal of
Executive from, or any failure to reelect Executive to, any of such positions,
except in connection with the termination of his employment for disability or
for any reason specified in Section 5 hereof or as a result of Executive's death
or by Executive other than for Good Reason;

        (b)   a reduction by the Company in Executive's Salary as in effect on
the date hereof or as the same may be increased from time to time during the
term of this Agreement;

        (c)   except if such action applies to all senior executive officers of
the Company generally, any failure by the Company to continue in effect its
present Executive Incentive Compensation Plan, any fringe benefits, the taking
of any action by the Company which would, directly or indirectly, materially
reduce Executive's benefits or deprive Executive of any fringe benefits enjoyed
by Executive at the date hereof, or the failure by the Company to provide
Executive with the number of paid vacation days to which Executive is entitled
at the date hereof;

        (d)   a relocation of the Company's principal executive offices to a
location more than 50 miles from their current location in, or the Company's
requiring Executive to be based anywhere other than the Company's principal
executive offices; or

        (e)   any material breach, which remains uncured for twenty (20) days
after reasonable notice, by the Company of any provisions of this Agreement.

        6.3    Severance.    

        (a)    Without Cause.    If the Company terminates Executive's
employment without Cause, or if Executive terminates his employment pursuant to
Section 6.2 hereof, then, subject to Section 8, commencing on the date of
termination of employment, the Company shall provide Executive with a severance
package which shall consist of the following: (i) for a period equal to two
(2) years after the date of termination (i) payment on the first business day of
each month of an amount equal to one-twelfth of Executive's then current Salary
under Section 3(a) hereof; (ii) payment on the first business day of each month
of an amount equal to one-twelfth of Executive's Annual Target Bonus Amount
under the Company's Executive Incentive Compensation Plan for the year of
termination; and (iii) continuation of all benefits under Section 4 (a) hereof;
provided, however, that the amount of any severance payments hereunder shall be
reduced by the amount of income otherwise earned by Executive during the two
year period following termination and provided, further that benefits under
Section 4(a) shall be discontinued as of the date on which Executive is provided
comparable benefits from any other source.

        (b)    General Release.    As a condition precedent to receiving any
severance payment, Executive shall execute a general release of any and all
claims which Executive or his heirs, executors, agents or assigns might have
against the Company, its subsidiaries, affiliates, successors, assigns and its
past, present and future employees, officers, directors, agents and attorneys,
except for claims arising under this Agreement or any employee benefit plan
(other than any employee benefit plan providing a benefit in the nature of a
severance benefit) in which Executive participates or for any right to
indemnification to which Executive may be entitled as an officer and director of
the Company.

        (c)    Withholding.    All payments made by the Company under this
Agreement shall be net of any tax or other amounts required to be withheld by
the Employer under applicable law.

        (d)    Certain Reductions of Payments by the Company.    

        (1)   Anything in this Agreement to the contrary notwithstanding, in the
event it shall be determined that any payment or distribution by the Company to
or for the benefit of the Executive, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise (a
"Payment"), would constitute an "excess

--------------------------------------------------------------------------------



parachute payment" within the meaning of Section 280G(b) of the U.S. Internal
Revenue Code (the "Code"), and thus would result in the Executive incurring an
excise tax under Section 4999 of the Code, then the aggregate present value of
amounts payable or distributable to or for the benefit of the Executive pursuant
to this Agreement (such payments or distributions pursuant to this Agreement are
hereinafter referred to as "Agreement Payments") shall be reduced to the Reduced
Amount, but only if and to the extent that the after-tax value to the Executive
of reduced Agreement Payments would exceed the after-tax value to the Executive
of the Agreement Payments received by the Executive without application of such
reduction. The "Reduced Amount" shall be an amount expressed in present value
which maximizes the aggregate present value of Agreement Payments without
causing any Payment to be nondeductible by the Company because of Section 280G
of the Code. Anything to the contrary notwithstanding, if the Reduced Amount is
zero and it is determined further that any Payment which is not an Agreement
Payment would nevertheless be nondeductible by the Company for Federal income
tax purposes because of Section 280G of the Code, then the aggregate present
value of Payments' which are not Agreement Payments shall also be reduced (but
not below zero) to an amount expressed in present value which maximizes the
aggregate present value of Payments without causing any Payment to be
nondeductible by the Company because of Section 280G of the Code. For purposes
of this Section 6(c)(iv), present value shall be determined in accordance with
Section 280G(d)(4) of the Code. Thus, for illustrative purposes only, if the
Executive's average W-2 compensation for the five (5) years prior to the year in
which a Change in Control occurs (the "Base Amount") was $500,000, and the value
of the payments and benefits that are contingent upon the Change in Control (the
"Parachute Payments") was $1,510,000, the Executive would have an excess
parachute payment within the meaning of Section 280G(b) of the Code since the
value of the parachute payments ($1,510,000) would be greater than three
(3) times the Executive's Base Amount ($1,500,000). The amount of the excess
parachute payment would be $1,010,000 (the amount by which the value of the
parachute payments exceeds one (1) times the Base Amount), and if the aggregate
amount of the parachute payments was not reduced, the Executive would incur an
excise tax under Section 4999 of the Code equal to 20% of the excess parachute
payment (or $202,000). This excess parachute payment could be avoided if
instead, the value of the parachute payments was reduced by $10,001 to
$1,499,999 (since the value of the parachute payments then would be less than
three (3) times the Base Amount). Since the Executive would receive a greater
after tax amount, under the foregoing example, if his parachute payments were
reduced by $10,001 (to $1,499,999) than he would if his parachute payments were
not reduced and the Executive incurred a $202,000 excise tax (reducing his
parachute payments to $1,308,000) on the excess parachute payment, the
Executive's parachute payments would be reduced under this provision to
$1,499,999 (by $10,001) to avoid any excess parachute payments.

        (2)   All determinations required to be made under this Section 6(c)(iv)
shall be made by the Company's accountants for the Company's last fiscal year
or, at the mutual agreement of the Executive and the Company, any other
nationally or regionally recognized firm of independent public accountants (the
"Accounting Firm"), which shall provide detailed supporting calculations both to
the Company and the Executive within twenty (20) business days of the date of
termination or such earlier time as is requested by the Company and an opinion
to the Executive that he has substantial authority not to report any excise tax
on his Federal income tax return with respect to any Payments. Any such
determination by the Accounting Firm shall be binding upon the Company and the
Executive. The Executive shall determine which and how much of the Payments
shall be eliminated or reduced consistent with the requirements of this
Section 6(c)(iv), provided that, if the Executive does not make such
determination within ten business days of the receipt of the calculations made
by the Accounting Firm, the Company shall elect which and how much of the
Payments shall be eliminated or reduced consistent with the

--------------------------------------------------------------------------------






requirements of this Section 6(c)(iv) and shall notify the Executive promptly of
such election. Within five business days thereafter, the Company shall pay to or
distribute to or for the benefit of the Executive such amounts as are then due
to the Executive under this Agreement. All fees and expenses of the Accounting
Firm incurred in connection with the determinations contemplated by this
Section 6(c)(iv) shall be borne by the Company.

        (3)   As a result of the uncertainty in the application of Section 280G
of the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that Payments will have been made by the Company which
should not have been made ("Overpayment") or that additional Payments which will
not have been made by the Company could have been made ("Underpayment"), in each
case, consistent with the calculations required to be made hereunder. In the
event that the Accounting Firm, based upon the assertion of a deficiency by the
Internal Revenue Service against the Executive which the Accounting Firm
believes has a high probability of success, determines that an Overpayment has
been made, any such Overpayment paid or distributed by the Company to or for the
benefit of the Executive shall be treated for all purposes as a loan ab initio
to the Executive which the Executive shall repay to the Company together with
interest at the applicable federal rate provided for in Section 7872(f)(2) of
the Code; provided, however, that no such loan shall be deemed to have been made
and no amount shall be payable by the Executive to the Company if and to the
extent such deemed loan and payment would not either reduce the amount on which
the Executive is subject to tax under Section 1 and Section 4999 of the Code or
generate a refund of such taxes. In the event that the Accounting Firm, based
upon controlling precedent or other substantial authority, determines that an
Underpayment has occurred, any such Underpayment shall be promptly paid by the
Company to or for the benefit of the Executive together with interest at the
applicable federal rate provided for in Section 7872(f)(2) of the Code.

        7.    Death or Disability.    In the event of Executive's death or
disability, the Employment Period will automatically terminate effective as of
the date of such death or disability. As used in this Agreement, the term
"disability" shall mean inability on the part of Executive for a period of more
than six (6) months in the aggregate during any twelve (12) consecutive month
period to perform the services contemplated under this Agreement. A
determination of disability shall be made by a physician satisfactory to both
Executive and the Company, provided that if Executive and the Company do not
agree on a physician, Executive and the Company shall each select a physician
and these two physicians together shall select a third physician, whose
determination as to disability shall be binding on all parties.

        8.    Change in Control.    

        (a)   If Executive's employment is terminated by the Company without
Cause or by Executive for Good Reason within six (6) months before and in
anticipation of, or twelve (12) months after, a Change in Control (as defined in
Paragraph (b) of this Section 8), Executive shall be entitled to receive a
supplemental bonus payment (the "Change in Control Payment") from the Company
equal to two (2) times the sum of Executive's then current Salary and
Executive's Annual Target Bonus Amount under the Company's Executive Incentive
Compensation Plan for the year of termination. The Change in Control Payment
shall be paid to Executive within fifteen (15) days after: (i) the Change in
Control if Executive's employment was terminated within six (6) months before
the Change in Control; or (ii) the termination of Executive's employment by the
Company if Executive's employment terminates within twelve (12) months after the
Change in Control. Executive shall also be entitled to continuation of all
benefits under Section 4(a) hereof, ending on the earlier of (x) the two
(2) year anniversary of the termination date and (v) the date on which Executive
is provided comparable benefits from any other source. In addition, all stock
options held by Executive shall vest and become immediately exercisable. If
Executive is entitled to a Change in Control Payment, Executive shall not have
any rights to receive any severance payments or benefits pursuant to
Section 6(c) hereof. If Executive's employment by the Company terminates within
six (6) months prior to the Change in Control and Executive received severance
payments

--------------------------------------------------------------------------------



pursuant to Section 6(c) hereof, any amounts so paid by the Company to Executive
shall be deducted from any Change in Control Payment otherwise payable to
Executive pursuant to this Section 8(a).

        (b)   A "Change in Control" will be deemed to have occurred if (i) a
Takeover Transaction occurs, or (ii) any election of directors of FGX Holdings
takes place (whether by the directors then in office or by the stockholders at a
meeting or by written consent) and a majority of the directors in the office
following such election are individuals who were not nominated by a vote of
two-thirds of the members of the Board of Directors immediately preceding such
election, or (iii) FGX Holdings effectuates a complete liquidation of FGX
Holdings or a sale or disposition of all or substantially all of its assets. A
"Change in Control" shall not be deemed to include, the recapitalization of FGX
Holdings or any transactions related thereto, consummated on or prior to the
Effective Date.

        (c)   A "Takeover Transaction" shall mean (i) a merger or consolidation
of FGX Holdings with, or an acquisition of FGX Holdings or all or substantially
all of its assets by, any other corporation, other than a merger, consolidation
or acquisition in which the individuals who were members of the Board of
Directors of FGX Holdings immediately prior to such transaction continue to
constitute a majority of the Board of Directors of the surviving corporation
(or, in the case of an acquisition involving a holding company, constitute a
majority of the Board of Directors of the holding company) for a period of not
less than twelve (12) months following the closing of such transaction, or
(ii) when any person, including any "group" as such term is defined in
Rule 13d-3 under the Securities Exchange Act of 1934, as amended (the "Exchange
Act"), becomes after the date hereof the "beneficial owner" (as defined in
Rule 13d-3 under the Exchange Act) of securities of FGX Holdings representing
more than fifty percent (50%) of the total number of votes that may be cast for
the election of directors of FGX Holdings, excluding (i) any person that is
excluded from the definition of "beneficial owner" under Rule 16(a)-1(a)(l)
under the Exchange Act and (ii) any person (including any such group) that
consists of or is controlled by (within the meaning of the definition of
"affiliate" in Rule 144 under the Securities Act of 1933, as amended (an
"Affiliate")) any person that is a shareholder of FGX Holdings on the Effective
Date or any Affiliate of such person.

        9.    Non-Competition.    During the Employment Period and after
termination of Executive's employment hereunder, whether or not such termination
is without Cause or for Good Reason, Executive shall not be involved in the
Restricted Business Activities, as defined below, for the period ending two
(2) years after the date of termination of Executive's employment (the
"Non-compete Period") provided that the Company has not otherwise breached its
obligations under the Agreement. As used in this Agreement, the term "Restricted
Business Activities" shall mean any business which markets and sells to
customers of a class or category to which the FGX Group markets and sells at the
time Executive's employment terminated products or services marketed and sold by
the FGX Group at such time or products or services which at such time the FGX
Group was actively considering marketing and selling to such customers. During
the Non-compete Period, Executive shall not, without the written approval of the
Company, directly or indirectly, either as an individual, partner, joint
venturer, employee or agent for any person, company, corporation or association,
or as an officer, director or stockholder of a corporation or otherwise, enter
into or engage in or have a proprietary interest in the Restricted Business
Activities other than the ownership of (a) the stock of the Company then held by
Executive, and (b) no more than five percent (5%) of the securities of any other
publicly-held company.

        Executive recognizes and agrees that because a violation by him of his
obligations under this Section 9 will cause irreparable harm to the FGX Group
that would be difficult to quantify and for which money damages would be
inadequate, any party included in the definition of the FGX Group shall have the
right to injunctive relief to prevent or restrain any such violation, without
the necessity of posting a bond. The Non-compete Period will be extended by the
duration of any violation by Executive of any of his obligations under this
Section 9.

--------------------------------------------------------------------------------



        Executive expressly agrees that the character, duration and scope of his
obligations under this Section 9 are reasonable in light of the circumstances as
they exist at the date upon which this Agreement has been executed. However,
should a determination nonetheless be made by a court of competent jurisdiction
at a later date that the character, duration or geographical scope of such
obligations is unreasonable in light of the circumstances as they then exist,
then it is the intention of both Executive and the Company that Executive's
obligations under this Section 9 shall be construed by the court in such a
manner as to impose only those restrictions on the conduct of Executive which
are reasonable in light of the circumstances as they then exist and necessary to
assure the Company of the intended benefit of Executive's obligations under this
Section 9.

        10.    Confidentiality Covenants.    

        (a)   Executive understands that any party of the FGX Group may impart
to him confidential business information, including but not limited to designs,
financial information, personnel information, real estate information, and the
like (collectively "Confidential Information"). Executive hereby acknowledges
FGX Group's exclusive ownership of such Confidential Information. So long as the
Confidential Information is not in the public domain and except to the extent
Executive receives Confidential Information from a third party not known to the
Executive to be under an obligation of confidentiality, Executive agrees as
follows: (1) only to use the Confidential Information to provide services to the
FGX Group; (2) only to communicate the Confidential Information to fellow
employees, agents and representatives on a need-to-know basis and (3) not to
otherwise disclose or use any Confidential Information. Upon demand by Company
or upon termination of Executive's employment, Executive will deliver to Company
all manuals, photographs, recordings, and any other instrument or device by
which, through which, or on which Confidential Information has been recorded
and/or preserved, which are in my Executive's possession, custody or control.

        (b)   The Company will not disclose the terms and conditions of
Executive's employment, unless it is required by law to do so.

        11.    Section 409A.    To the extent that the Executive otherwise would
be entitled to any payment (whether pursuant to this Agreement or otherwise)
during the six (6) months beginning on the Termination Date that would be
subject to the additional tax imposed under Section 409A of the Code
("Section 409A"), (x) the payment shall not be made to the Executive during such
six (6) month period and (y) the payment, together with interest at the
applicable federal rate provided for in Section 7872(f)(2) of the Code shall be
paid to the Executive on the earlier of the six-month anniversary of the
Termination Date or the Executive's death or disability. Similarly, to the
extent that the Executive otherwise would be entitled to any benefit (other than
a payment) during the six months beginning on the Termination Date that would be
subject to the Section 409A additional tax, the benefit shall be delayed and
shall begin being provided (together, if applicable, with an adjustment to
compensate the Executive for the delay) on the earlier of the six-month
anniversary of the Termination Date, or the Executive's death or disability.

        12.    Governing Law/Jurisdiction.    This Agreement shall be governed
by and interpreted and governed in accordance with the laws of the State of
Rhode Island. The parties agree that this Agreement was made and entered into in
Rhode Island and each party hereby consents to the jurisdiction of a competent
court in Rhode Island to hear any dispute arising out of this Agreement.

        13.    Entire Agreement.    This Agreement constitutes the entire
agreement between the parties hereto with respect to the subject matter hereof
and thereof and supersedes and cancels any and all previous agreements, written
and oral, regarding the subject matter hereof between the parties hereto,
including but not limited to the Original Agreement. The Executive hereby
acknowledges that any compensation or benefits the Executive otherwise may have
been entitled to under the Original Agreement are hereby waived. Company hereby
acknowledges that any of its rights or obligations of the Executive under the
Original Agreement are hereby waived. This Agreement shall not be changed,
altered, modified or amended, except by a written agreement signed by both
parties hereto.

--------------------------------------------------------------------------------



        14.    Notices.    All notices, requests, demands and other
communications required or permitted to be given or made under this Agreement
shall be in writing and shall be deemed to have been given if delivered by hand,
sent by generally recognized overnight courier service, telex or telecopy, or
certified mail, return receipt requested.

(a)to the Company at:
500 George Washington Highway
Smithfield, Rhode Island 02917
Attn: CEO

(b)to Executive at:
52 Second Street
Newport, Rhode Island 02840

        Any such notice or other communication will be considered to have been
given (i) on the date of delivery in person, (ii) on the third day after mailing
by certified mail, provided that receipt of delivery is confirmed in writing,
(iii) on the first business day following delivery to a commercial overnight
courier or (iv) on the date of facsimile transmission (telecopy) provided that
the giver of the notice obtains telephone confirmation of receipt.

        Either party may, by notice given to the other party in accordance with
this Section, designate another address or person for receipt of notices
hereunder.

        15.    Severability.    If any term or provision of this Agreement, or
the application thereof to any person or under any circumstance, shall to any
extent be invalid or unenforceable, the remainder of this Agreement, or the
application of such terms to the persons or under circumstances other than those
as to which it is invalid or unenforceable, shall be considered severable and
shall not be affected thereby, and each term of this Agreement shall be valid
and enforceable to the fullest extent permitted by law. The invalid or
unenforceable provisions shall, to the extent permitted by law, be deemed
amended and given such interpretation as to achieve the economic intent of this
Agreement.

        16.    Waiver.    The failure of any party to insist in any one instance
or more upon strict performance of any of the terms and conditions hereof, or to
exercise any right or privilege herein conferred, shall not be construed as a
waiver of such terms, conditions, rights or privileges, but same shall continue
to remain in full force and effect. Any waiver by any party of any violation of,
breach of or default under any provision of this Agreement by the other party
shall not be construed as, or constitute, a continuing waiver of such provision,
or waiver of any other violation of, breach of or default under any other
provision of this Agreement.

        17.    Successors and Assigns.    This Agreement shall be binding upon
the Company and any successors and assigns of the Company and shall inure to the
benefit of Executive and his heirs, personal representations and assigns.

        18.    Indemnification.    The Company shall indemnify Executive to the
maximum extent permitted under applicable law against all liabilities and
expenses, including amounts paid in satisfaction of judgments, in compromise, or
as fines and penalties, and counsel fees, reasonably incurred by him in
connection with the defense or disposition of any civil, criminal,
administrative, or investigative action, suit or other proceeding, whether civil
or criminal, in which he may be involved or with which he may be threatened,
while an officer or director of the Company or any of its subsidiaries or
thereafter, by reason of his being or having been an officer or director of the
Company or any of the Company's subsidiaries. Expenses (including attorneys'
fees) incurred by Executive in defending any such action, suit or other
proceeding shall be paid by the Company in advance of the final disposition of
such action, suit or proceeding upon receipt of an undertaking by or on behalf
of Executive to repay such amount if it shall be ultimately determined that he
is not entitled to be indemnified by the Company. The right of indemnification
provided herein shall not be exclusive of or affect any other rights to which
Executive may be entitled. The provisions hereof shall survive expiration or
termination of this Agreement for any reason whatsoever.

--------------------------------------------------------------------------------



        19.    Counterparts.    This Agreement may be executed in counterparts
and by facsimile, each of which shall be an original with the same effect as if
the signatures thereto and hereto were upon the same instrument.

        20.    Third Party Beneficiaries.    Each of the parties hereto agree
that each party of the FGX Group is and shall be deemed an intended third party
beneficiary of the Company's rights under Section 9 and 10 of this Agreement
with full rights to enforce the provisions thereof as if a signatory thereto.

        IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date first written above.

    FGX INTERNATIONAL INC.
 
 
By:
 
/s/ Alec Taylor

--------------------------------------------------------------------------------

    Name: Alec Taylor
Title: Chief Executive Officer
 
 
EXECUTIVE
 
 
By:
 
/s/ John H. Flynn, Jr.

--------------------------------------------------------------------------------

    Name: John H. Flynn, Jr.
Address: 52 Second Street
Newport, RI 02840

--------------------------------------------------------------------------------





QuickLinks


EXHIBIT 10.3

